


110 HR 4093 IH: Migratory Bird Treaty Act Penalty and

U.S. House of Representatives
2007-11-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4093
		IN THE HOUSE OF REPRESENTATIVES
		
			November 6, 2007
			Mr. DeFazio (for
			 himself, Mr. Wu,
			 Mr. Blumenauer, and
			 Ms. Hooley) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To amend the Migratory Bird Treaty Act to provide for
		  penalties and enforcement for intentionally taking protected avian species, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Migratory Bird Treaty Act Penalty and
			 Enforcement Act of 2007.
		2.Amendment of
			 Migratory Bird Treaty ActSection 6 of the Migratory Bird Treaty Act
			 (16 U.S.C. 707) is amended by redesignating subsections (c) and (d) as
			 subsections (d) and (e), respectively, and by inserting after subsection (b)
			 the following:
			
				(c)(1)Except in the case of hunting and other
				activity allowed under section 3, whoever, in violation of this Act,
				intentionally takes by any manner any migratory bird shall be guilty of a
				felony, and, upon conviction, shall be fined not more than $50,000 for each
				violation or imprisoned for not more than one year, or both.
					(2)Any person who intentionally commits any other act or omission in violation of
				this Act or any regulations issued under this Act shall, upon conviction, be
				guilty of a felony and shall be fined not more than $25,000 for each violation
				or imprisoned for not more than six months, or
				both.
					.
		
